                 Case 13-21854             Doc 74   Filed 11/29/18 Entered 11/29/18 16:03:17     Desc Main
                                                     Document     Page 1 of 16




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS


              In Re:                                          §
                                                              §
              CHEIFETZ, DANIEL                                §     Case No. 13-21854
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      JOSEPH E. COHEN, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 65,000.00                           Assets Exempt: 4,215.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 443,417.53          Claims Discharged
                                                                    Without Payment: 19,826,412.69

              Total Expenses of Administration: 250,603.47


                      3) Total gross receipts of $ 900,000.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 205,979.00 (see Exhibit 2), yielded net receipts of $ 694,021.00 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 13-21854             Doc 74    Filed 11/29/18 Entered 11/29/18 16:03:17            Desc Main
                                                  Document     Page 2 of 16




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 700,000.00             $ 0.00                 $ 0.00                 $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                          NA         250,603.47             250,603.47            250,603.47

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                  NA                NA                     NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                   NA          21,346.26              17,435.03                9,502.56

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                           10,629,324.13      9,626,233.06           9,623,071.06            433,914.97

TOTAL DISBURSEMENTS                             $ 11,329,324.13    $ 9,898,182.79         $ 9,891,109.56          $ 694,021.00


                  4) This case was originally filed under chapter 7 on 05/24/2013 . The case was pending
          for 67 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 11/13/2018                        By:/s/JOSEPH E. COHEN
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 13-21854             Doc 74     Filed 11/29/18 Entered 11/29/18 16:03:17                     Desc Main
                                                      Document     Page 3 of 16




                                                             EXHIBITS TO
                                                           FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                      $ AMOUNT
                                                                          TRAN. CODE1                                   RECEIVED

Liquidation of Other Schedule B Personal
Property (not listed above)                                                  1129-000                                         706,521.00

    Non-Estate Receipts                                                      1180-000                                         193,479.00

TOTAL GROSS RECEIPTS                                                                                                      $ 900,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

BRONSWICK REICIN POLLACK,                          Non-Estate Funds Paid to Third
LTD                                                Parties                                           8500-000                  10,079.00

                                                   Non-Estate Funds Paid to Third
CRUT                                               Parties                                           8500-000                  12,500.00

                                                   Non-Estate Funds Paid to Third
HAMILTON CHEIFETZ                                  Parties                                           8500-000                 140,400.00

                                                   Non-Estate Funds Paid to Third
MUCH SHELIST                                       Parties                                           8500-000                  43,000.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                              $ 205,979.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 13-21854             Doc 74        Filed 11/29/18 Entered 11/29/18 16:03:17          Desc Main
                                                        Document     Page 4 of 16




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                             CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              Ridgestone Bank 10 N.
              Martingale Rd. Schaumburg,
              IL 601173                                            700,000.00                NA               NA              0.00

TOTAL SECURED CLAIMS                                             $ 700,000.00              $ 0.00          $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2100-000                    NA          48,250.00          48,250.00         48,250.00


INTERNATIONAL SURETIES,
LTD.                                        2300-000                    NA            250.27             250.27            250.27


ASSOCIATED BANK                             2600-000                    NA          10,710.51          10,710.51         10,710.51


UNITED STATES TREASURY/IRS                  2810-000                    NA           3,881.49           3,881.49          3,881.49


ILL DEPT. OF EMPLOYMENT
SECURITY                                    2820-000                    NA              67.46              67.46             67.46


ILL. DEPT. OF REVENUE                       2820-000                    NA            636.08             636.08            636.08


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN AND
KROL                                        3110-000                    NA           4,377.50           4,377.50          4,377.50




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
               Case 13-21854             Doc 74        Filed 11/29/18 Entered 11/29/18 16:03:17    Desc Main
                                                        Document     Page 5 of 16




                                           UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                            CODE

ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):JOSEPH E.
COHEN                                       3110-000                   NA         2,188.75        2,188.75          2,188.75


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN AND
KROL                                        3120-000                   NA           115.26          115.26           115.26


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):OSKAR AMSTAD                   3210-000                   NA         2,046.00        2,046.00          2,046.00


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):FOX SWIBEL
LEVIN & CARROLL, LLP                        3210-600                   NA      173,275.00       173,275.00       173,275.00


ATTORNEY FOR TRUSTEE
EXPENSES (OTHER
FIRM):OSKAR AMSTAD                          3220-000                   NA            61.40           61.40             61.40


ACCOUNTANT FOR TRUSTEE
FEES (OTHER FIRM):COOKE &
LEWIS LTD.                                  3410-000                   NA         4,743.75        4,743.75          4,743.75

TOTAL CHAPTER 7 ADMIN. FEES                                         $ NA      $ 250,603.47    $ 250,603.47      $ 250,603.47
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                             CLAIMS          CLAIMS           CLAIMS
                PAYEE                       TRAN.                                                            CLAIMS PAID
                                                           SCHEDULED        ASSERTED         ALLOWED
                                            CODE

NA: NA                                            NA                   NA              NA              NA               NA




       UST Form 101-7-TDR (10/1/2010) (Page: 5)
               Case 13-21854             Doc 74       Filed 11/29/18 Entered 11/29/18 16:03:17            Desc Main
                                                       Document     Page 6 of 16




                                           UNIFORM
                                                               CLAIMS            CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                             SCHEDULED          ASSERTED            ALLOWED
                                            CODE

TOTAL PRIOR CHAPTER ADMIN.                                            $ NA                $ NA              $ NA               $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                 CLAIMS            CLAIMS
                                                  UNIFORM
                                                               SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                                (from Form      (from Proofs of     ALLOWED
                                                   CODE
                                                                    6E)             Claim)

              INTERNAL REVENUE
AUTO          SERVICE                             5300-000                NA                  NA          2,711.36              0.00


000003B       TATE SCHNEIDER                      5300-000                NA           12,850.00        12,850.00           9,502.56


AUTO          TAX, STATE                          5300-000                NA                  NA           636.08               0.00


              ILLINOIS DEPARTMENT
000005A       OF REVENUE BANK                     5800-000                NA             3,911.23              0.00             0.00


              INSURANCE, STATE
AUTO          UNEMPLOYMENT                        5800-000                NA                  NA              67.46             0.00


              INTERNAL REVENUE
AUTO          SERVICE                             5800-000                NA                  NA          1,170.13              0.00

TOTAL PRIORITY UNSECURED                                                 $ NA        $ 21,346.26       $ 17,435.03        $ 9,502.56
CLAIMS



             EXHIBIT 7 – GENERAL UNSECURED CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 13-21854             Doc 74      Filed 11/29/18 Entered 11/29/18 16:03:17        Desc Main
                                                    Document     Page 7 of 16




                                                            CLAIMS             CLAIMS
                                                UNIFORM
                                                          SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                        CLAIMS PAID
                                                           (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)              Claim)

            BMO Harris Bank NA c/o
            Chapman & Cutler 111 W.
            Monroe Street Chicago, IL
            60603                                            9,400,000.00                 NA             NA            0.00


            CACH LLC 4340 S. Monaco
            St. Unit 2 Denver, CO 80237                         10,707.00                 NA             NA            0.00


            CACH LLC 4340 S. Monaco
            St. Unit 2 Denver, CO 80237                         20,220.00                 NA             NA            0.00


            CACH LLC 4340 S. Monaco
            St. Unit 2 Denver, CO 80237                          3,245.00                 NA             NA            0.00


            Caterpillar Financial 2120
            West End Ave PO Box
            340001 Nashville, TN 37203-
            0001                                                     0.00                 NA             NA            0.00


            Citibank SD NA PO 6241
            Sioux Falls, SD 57117                                9,434.00                 NA             NA            0.00


            Conrad Iandola Ies Drilling
            Supply 104 E. Devore Ave
            Pearl City, IL 61062                                16,904.00                 NA             NA            0.00


            Local 150 IUOE c/o James
            McNally 6200 Joliet Rd.
            Countryside, IL 60525                                    0.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
             Case 13-21854             Doc 74       Filed 11/29/18 Entered 11/29/18 16:03:17           Desc Main
                                                     Document     Page 8 of 16




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Midwest Op. Engineers Pens.
            Fund c/o Patrick Ryan 200 W
            Adams Street, Suite 2200
            Chicago, IL 60606                                   730,626.13                 NA               NA              0.00


            Paul Fishbein c/o Goldman &
            Marcus 19 S. LaSalle
            Chicago, IL 60603                                   100,000.00                 NA               NA              0.00


            Urban Partnership Bank c/o
            Smith Amundsen LLC 150 N.
            Michigan Suite 3300 Chicago,
            IL 60601                                            338,188.00                 NA               NA              0.00


            ILLINOIS DEPARTMENT
000005B     OF REVENUE                          7100-000               NA             3,162.00             0.00             0.00


            IUOE LOCAL 150
000004      BUILDING CORP.                      7100-000               NA          746,073.60       746,073.60         33,641.28


            MIDWEST OP. ENGINEERS
000001      PENS. FUND                          7100-000               NA          969,330.69       969,330.69         43,708.20


000002      MONTY TITLING TRUST 1 7100-000                             NA        7,276,133.05      7,276,133.05       328,088.93


000003A     TATE SCHNEIDER                      7100-000               NA          631,533.72       631,533.72         28,476.56

TOTAL GENERAL UNSECURED                                    $ 10,629,324.13     $ 9,626,233.06    $ 9,623,071.06     $ 433,914.97
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                              Case 13-21854             Doc 74     Filed 11/29/18
                                                                                               FORMEntered
                                                                                                    1        11/29/18 16:03:17                               Desc Main
                                                                                    Document      Page  9 of
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD 16
                                                                                                              AND REPORT                                                                                 Page:      1
                                                                                                   ASSET CASES                                                                                             Exhibit 8
Case No:            13-21854         ABG   Judge: A. BENJAMIN GOLDGAR                                                                Trustee Name:                     JOSEPH E. COHEN
Case Name:          CHEIFETZ, DANIEL                                                                                                Date Filed (f) or Converted (c):   05/24/13 (f)
                                                                                                                                    341(a) Meeting Date:               06/27/13
For Period Ending: 11/13/18                                                                                                         Claims Bar Date:                   08/25/16



                                      1                                             2                          3                         4                         5                                 6
                                                                                                      Estimated Net Value
                                                                                Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                              Asset Description                                Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                       Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. Vacant House (security for SBA Loan - House was pl                             65,000.00                             0.00                                               0.00                  FA
 2. Cash Debtor's person                                                                 15.00                           0.00                                               0.00                  FA
     Cash Debtor's person
 3. BMO Harris NA Debtor's residence                                                    300.00                           0.00                                               0.00                  FA
     BMO Harris NA Debtor's residence
 4. Bank of America Debtor's residence                                                   50.00                           0.00                                               0.00                  FA
     Bank of America Debtor's residence
 5. Desk and Chair; used books and CD recorded music D                                  300.00                           0.00                                               0.00                  FA
     Desk and Chair; used books and CD recorded music Debtor's residence
     (Most property there is wife's - this is debtor's second marriage)
 6. Normal man's wardrobe Debtor's residence (wardrobe                                  300.00                           0.00                                               0.00                  FA
     Normal man's wardrobe Debtor's residence (wardrobe is not extesive)
 7. Wedding ring - titanium Debtor's person                                              50.00                           0.00                                               0.00                  FA
     Wedding ring - titanium Debtor's person
 8. used iPhone 4s Debtor's person                                                      200.00                           0.00                                               0.00                  FA
     used iPhone 4s Debtor's person
 9. Term Life Insurance - $1,000,000 death benefit, no                                    0.00                           0.00                                               0.00                  FA
     Term Life Insurance - $1,000,000 death benefit, no csv Debtor's
     residence (beneficiary is wife)
 10. possible Franklin Templeton Debtor has no informat                             Unknown                              0.00                                               0.00                  FA
     possible Franklin Templeton Debtor has no information about this hasn't
     receive statements recently
 11. Possible 401k Debtor does not have current informa                             Unknown                              0.00                                               0.00                  FA
     Possible 401k Debtor does not have current information Does not
     believe this to have substantial value
 12. 20% stock interest in Building Energy, Inc. Compan                             Unknown                              0.00                                               0.00                  FA




LFORM1                                                                                                                                                                                                           Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                              Case 13-21854                 Doc 74     Filed 11/29/18
                                                                                                   FORMEntered
                                                                                                        1      11/29/18 16:03:17                                        Desc Main
                                                                               INDIVIDUAL ESTATE PROPERTY RECORD16
                                                                                        Document      Page 10 of AND REPORT                                                                                             Page:       2
                                                                                                            ASSET CASES                                                                                                   Exhibit 8
Case No:             13-21854       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                       JOSEPH E. COHEN
Case Name:           CHEIFETZ, DANIEL                                                                                                          Date Filed (f) or Converted (c):     05/24/13 (f)
                                                                                                                                               341(a) Meeting Date:                 06/27/13
                                                                                                                                               Claims Bar Date:                     08/25/16



                                       1                                                    2                            3                          4                         5                                     6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

     20% stock interest in Building Energy, Inc. Company has negative net
     worth, negative cash flow. No funding for ongoing operations at present
 13. Sole member of E-Town Development II LLC parcels i                                           0.00                              0.00                                                 0.00                     FA
     Sole member of E-Town Development II LLC parcels in Evanston, IL
     Underwater In foreclosure
 14. Ariella Reinvestment Trust Debtor is trustee of Ch                                     Unknown                                 0.00                                           900,000.00                     FA
     Ariella Reinvestment Trust Debtor is trustee of Charitable Remainder
     Unitrust - supposed to get periodic distributions - distributions have
     been sporadic - documentation available for Trustee - Trust established
     in 1999 - outright - presently vested income
 15. patent - patent applicaitons Patent application 20                                     Unknown                                 0.00                                                 0.00                     FA
     patent - patent applicaitons Patent application 20110004350 Patent
     application 20110125451 while working for Indie Energy - applications
     with others - all rights assigned to company - no present value
     Ridgestone Bank may have lien
 16. 1998 Audi A8 automobile is not in good condition.                                       2,500.00                               0.00                                                 0.00                     FA
     1998 Audi A8 automobile is not in good condition. Has 150,000 miles
 17. 4 year old iMac computer and associate peripherals                                         500.00                              0.00                                                 0.00                     FA
     4 year old iMac computer and associate peripherals Home

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                        $69,215.00                              $0.00                                           $900,000.00                            $0.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




LFORM1                                                                                                                                                                                                                           Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                             Case 13-21854         Doc 74    Filed 11/29/18
                                                                                         FORMEntered
                                                                                              1      11/29/18 16:03:17                        Desc Main
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD16
                                                                              Document      Page 11 of AND REPORT                                                         Page:      3
                                                                                                 ASSET CASES                                                                Exhibit 8
Case No:            13-21854       ABG     Judge: A. BENJAMIN GOLDGAR                                                Trustee Name:                      JOSEPH E. COHEN
Case Name:          CHEIFETZ, DANIEL                                                                                 Date Filed (f) or Converted (c):   05/24/13 (f)
                                                                                                                     341(a) Meeting Date:               06/27/13
                                                                                                          Claims Bar Date:                              08/25/16
   TRUSTEE WAITING FOR CHECKS TO CLEAR FROM DISTRIBUTION - 10/30/18. DISTRIBUTION MADE TO CREDITORS - 7/30/18. TRUSTEE
   FILED MOTION TO COMPENSATE SPECIAL COUNSEL LOCATED IN SWITZERLAND AND WORKING ON TFR - 1/8/2018. ACCOUNTANT EMPLOYED;
   WAITING FOR TAX RETURNS; TFR TO FOLLOW - 6/27/17. CELLO HAS BEEN SOLD AND MOTION TO COMPROMISE HEARD; ACCOUNTANT TO BE
   EMPLOYED; TFR TO FOLLOW 1/10/17 SPEICAL COUNSEL HAS BEEN EMPLOYED. SPECIAL COUNSEL WILL TRY TO NEGOTIATE A SALE OF THE
   CELLO - 10/31/16. THE TRUSTEE HAS FINALLY OBTAINED THE RECORDS FROM THE DEBTORS ATTORNEY. THE RECORDS INDICATE THAT
   THE DEBTOR HAS A CHARITABLE REMAINDER TRUST THAT OWNS A CELLO VALUED AT $1,200,000.00. THAT IS PROBABLY WHY THE DEBTOR
   NEVER FURNISHED THE RECORDS IN THE FIRST PLACE. THE TRUSTEE IS EMPLOYING SPECIAL COUNSEL TO ATTACK THE TRUST AND
   ATTEMPT TO SELL THIS CELLO - May 20, 2016. THE DEBTOR HAS FINALLY PRODUCED THE REQUESTED RECORDS WHICH ARE CURRENTLY
   BEING REVIEWED - May 19, 2016. TRUST IS BEING REVIEWED BY THIRD PARTY - 01/20/16. NO CHANGE - Oct. 31, 2015. TRUSTEE
   REVIEWING TRUST DOCUMENTS - July 30, 2015. TRUSTEE IS FILING MOTION FOR TURNOVER - April 30, 2015. INVESTIGATION
   CONTINUES INTO FINANCIAL RECORDS - Jan. 17, 2015. TRUSTEE HAS REQUESTED COPIES OF BANK STATEMENTS, TAX RETURNS, TRUST
   RECORDS, ETC FROM DEBTOR FOR REVIEW - January 19, 2014. NO CHANGE - April 30, 2014. TRUSTEE IS REVIEWING RECORDS - July
   17, 2014. INVESTIGATION CONTINUES - Oct. 25, 2014.


   Initial Projected Date of Final Report (TFR): 05/30/15   Current Projected Date of Final Report (TFR): 04/30/18




LFORM1                                                                                                                                                                            Ver: 20.02
         UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                           Case 13-21854                Doc 74   Filed 11/29/18 Entered 11/29/18 16:03:17                                Desc Main
                                                                                  Document FORMPage
                                                                                                 2  12 of 16                                                                                      Page:    1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                               Exhibit 9
  Case No:             13-21854 -ABG                                                                                             Trustee Name:                    JOSEPH E. COHEN
  Case Name:           CHEIFETZ, DANIEL                                                                                          Bank Name:                       ASSOCIATED BANK
                                                                                                                                 Account Number / CD #:           *******2556 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4231
  For Period Ending: 11/13/18                                                                                                    Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                             3                                                    4                                               5                     6                   7
    Transaction       Check or                                                                                                            Uniform                                                 Account / CD
       Date           Reference               Paid To / Received From                           Description Of Transaction               Tran. Code     Deposits ($)       Disbursements ($)       Balance ($)
                                                                                  BALANCE FORWARD                                                                                                              0.00
          11/14/16       14       DANIEL CHEIFETZ                                 SETTLE OF POSSIBLE ACTION - WIRE                                           900,000.00                                900,000.00
                                  DEERFIELD, IL 60015                             Bank Serial #:

                                                                                  These funds result from the settlement of a proposed
                                                                                  adversary complaint to avoid a fraudulent conveyance
                                                                                  into the Ariella Investment Trust.
                                                                                      Memo Amount:               193,479.00              1180-000
                                                                                  escrow funds
                                                                                      Memo Amount:              706,521.00               1129-000
                                                                                  estate funds - liquidation of propy
          11/29/16     300001     HAMILTON CHEIFETZ                               DISTRIBUTION PER SETTLEMENT ORDER                      8500-000                                  140,400.00          759,600.00
                                  4260 SW 48TH PLACE
                                  PORTLAND, OR 97221
          11/29/16     300002     BRONSWICK REICIN POLLACK, LTD                   ACCOUNTING SVCS PER SETTLEMENT ORDE                    8500-000                                   10,079.00          749,521.00
                                  2150 E. LAKE COOK ROAD
                                  BUFFALO GROVE, IL 60089
          11/29/16     300003     MUCH SHELIST                                    ATTY FEES PER SETTLEMENT ORDER                         8500-000                                   43,000.00          706,521.00
                                  191 WACKER DRIVE, SUITE 1800
                                  CHICAGO, IL 60606
          12/07/16     300004     FOX SWIBEL LEVIN & CARROLL, LLP                 Special Counsel for Trustee Fees                       3210-600                                  173,275.00          533,246.00
                                  200 W MADISON STREET, STE 3000
                                  CHICAGO, IL 60606
          12/07/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                       2600-000                                      733.56          532,512.44
          12/14/16                ASSOCIATED BANK                                 BANK SERVICE FEE                                       2600-000                                       21.00          532,491.44
          12/28/16     300005     CRUT                                                                                                   8500-000                                   12,500.00          519,991.44
          01/09/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                       2600-000                                      866.73          519,124.71
          02/07/17                ASSOCIATED BANK                                 BANK SERVICE FEE                                       2600-000                                      772.51          518,352.20
          02/20/17     300006     INTERNATIONAL SURETIES, LTD.                    BOND#016073584                                         2300-000                                      250.27          518,101.93


                                                                                                                                 Page Subtotals              900,000.00             381,898.07
                                                                                                                                                                                                           Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                           Case 13-21854                 Doc 74   Filed 11/29/18 Entered 11/29/18 16:03:17                             Desc Main
                                                                                   Document FORMPage
                                                                                                  2  13 of 16                                                                                      Page:   2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                               Exhibit 9
  Case No:             13-21854 -ABG                                                                                           Trustee Name:                    JOSEPH E. COHEN
  Case Name:           CHEIFETZ, DANIEL                                                                                        Bank Name:                       ASSOCIATED BANK
                                                                                                                               Account Number / CD #:           *******2556 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4231
  For Period Ending: 11/13/18                                                                                                  Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                               Separate Bond (if applicable):


           1              2                               3                                                   4                                            5                       6                   7
     Transaction      Check or                                                                                                        Uniform                                                      Account / CD
        Date          Reference                Paid To / Received From                            Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
                                  701 Poydras Street, Ste 420
                                  New Orleans, LA 70139
          03/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           696.09         517,405.84
          04/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           769.23         516,636.61
          05/05/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           743.33         515,893.28
          06/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           766.92         515,126.36
          07/10/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           741.16         514,385.20
          08/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           764.85         513,620.35
          09/08/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           763.61         512,856.74
          10/06/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           737.93         512,118.81
          11/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           761.34         511,357.47
          12/06/17                OSKAR AMSTAD                                     Special Counsel for Trustee Fees                                                                    2,107.40        509,250.07
                                                                                           Fees                    2,046.00          3210-000
                                                                                           Expenses                 61.40            3220-000
          12/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           735.73         508,514.34
          01/08/18                ASSOCIATED BANK                                  BANK SERVICE FEE                                  2600-000                                           756.52         507,757.82
 *        01/17/18                ASSOCIATED BANK                                  INTERNATIONAL WIRE TRANSFER FEE                   2600-003                   80.00                                  507,837.82
 *        02/05/18                Reverses Adjustment IN on 01/17/18               INTERNATIONAL WIRE TRANSFER FEE                   2600-003                   -80.00                                 507,757.82
          02/05/18                ASSOCIATED BANK                                  INTERNATIONAL WIRE TRANSFER FEE                   2600-000                                            80.00         507,677.82
          04/11/18     300007     JOSEPH E. COHEN, TRUSTEE                         Trustee Fees                                      2100-000                                       48,250.00          459,427.82
                                  105 West Madison Street                          Trustee Fees
                                  Chicago, IL 60602
          04/11/18     300008     COHEN & KROL                                     Attorney fees per court order                                                                       4,492.76        454,935.06
                                  105 West Madison Street
                                  Chicago, IL 60602
                                                                                           Fees                    4,377.50          3110-000
                                                                                           Expenses                 115.26           3120-000
          04/11/18     300009     COOKE & LEWIS LTD.                               Accountant for Trustee fees                       3410-000                                          4,743.75        450,191.31
                                  333 Skokie Blvd.                                 Accountant for Trustee fees


                                                                                                                               Page Subtotals                        0.00              67,910.62
                                                                                                                                                                                                           Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                           Case 13-21854                Doc 74   Filed 11/29/18 Entered 11/29/18 16:03:17                            Desc Main
                                                                                  Document FORMPage
                                                                                                 2  14 of 16                                                                                    Page:     3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                             Exhibit 9
  Case No:             13-21854 -ABG                                                                                         Trustee Name:                    JOSEPH E. COHEN
  Case Name:           CHEIFETZ, DANIEL                                                                                      Bank Name:                       ASSOCIATED BANK
                                                                                                                             Account Number / CD #:           *******2556 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4231
  For Period Ending: 11/13/18                                                                                                Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                             Separate Bond (if applicable):


           1              2                              3                                                    4                                          5                       6                  7
     Transaction      Check or                                                                                                      Uniform                                                     Account / CD
        Date          Reference               Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)
                                  Suite 104
                                  Northbrook, IL 60062
          04/11/18     300010     JOSEPH E. COHEN                                 Attorney for Trustee fees                        3110-000                                          2,188.75       448,002.56
                                  105 West Madison St.
                                  Chicago, IL 60602
          04/11/18     300011     TATE SCHNEIDER                                  Claim 000003B, Payment 100.00000%                5300-000                                          9,502.56       438,500.00
                                  11950 Blue Bayou Drive                          wage claim
                                  Huntley, IL 60142
 *        04/11/18     300012     INTERNAL REVENUE SERVICE                        SOCIAL SECURITY                                  5300-003                                           983.03        437,516.97
 *        04/11/18     300013     INTERNAL REVENUE SERVICE                        FEDERAL INCOME TAX                               5300-003                                          1,542.00       435,974.97
 *        04/11/18     300014     INTERNAL REVENUE SERVICE                        MEDICARE                                         5300-003                                           186.33        435,788.64
 *        04/11/18     300015     STATE TAX                                       STATE TAX                                        5300-003                                           636.08        435,152.56
 *        04/11/18     300016     INTERNAL REVENUE SERVICE                        EMPLOYER MATCHING SOCIAL SECURITY                5800-003                                           983.03        434,169.53
 *        04/11/18     300017     INTERNAL REVENUE SERVICE                        FEDERAL UNEMPLOYMENT INSURANCE                   5800-003                                              0.77       434,168.76
 *        04/11/18     300018     INTERNAL REVENUE SERVICE                        EMPLOYER MATCHING MEDICARE                       5800-003                                           186.33        433,982.43
 *        04/11/18     300019     STATE UNEMPLOYMENT INSURANCE                    STATE UNEMPLOYMENT INSURANCE                     5800-003                                            67.46        433,914.97
          04/11/18     300020     Midwest Op. Engineers Pens. Fund                Claim 000001, Payment 4.50911%                   7100-000                                       43,708.20         390,206.77
                                  c/o Patrick Ryan
                                  200 W Adams Street, Suite 2200
                                  Chicago, IL 60606
          04/11/18     300021     Monty Titling Trust 1                           Claim 000002, Payment 4.50911%                   7100-000                                      328,088.93             62,117.84
                                  Chapman and Cutler LLP
                                  c/o Bryan Jacobson Capital Crossing
                                  111 West Monroe Street
                                  Chicago IL 60654
          04/11/18     300022     Tate Schneider                                  Claim 000003A, Payment 4.50911%                  7100-000                                       28,476.56             33,641.28
                                  11950 Blue Bayou Drive
                                  Huntley, IL 60142
          04/11/18     300023     IUOE Local 150 Building Corp.                   Claim 000004, Payment 4.50911%                   7100-000                                       33,641.28                   0.00


                                                                                                                             Page Subtotals                        0.00           450,191.31
                                                                                                                                                                                                         Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                           Case 13-21854                Doc 74   Filed 11/29/18 Entered 11/29/18 16:03:17                                Desc Main
                                                                                  Document FORMPage
                                                                                                 2  15 of 16                                                                                         Page:    4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                  Exhibit 9
  Case No:             13-21854 -ABG                                                                                             Trustee Name:                    JOSEPH E. COHEN
  Case Name:           CHEIFETZ, DANIEL                                                                                          Bank Name:                       ASSOCIATED BANK
                                                                                                                                 Account Number / CD #:           *******2556 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4231
  For Period Ending: 11/13/18                                                                                                    Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                 Separate Bond (if applicable):


           1              2                               3                                                4                                                 5                       6                   7
     Transaction      Check or                                                                                                            Uniform                                                    Account / CD
        Date          Reference               Paid To / Received From                          Description Of Transaction                Tran. Code     Deposits ($)          Disbursements ($)       Balance ($)
                                  Melinda S. Hensel                               (4-1) Money judgment and attorneys
                                  6140 Joliet Road                                fees for breach of contract
                                  Countryside, IL 60525                           (4-1) Incomplete PDF, Filer Notified to File Amended
                                                                                  Claim (Modified on 8/25/2016 cg)(4-2) Modified on
                                                                                  11/2/2016 to correct creditor address (cg)
 *        09/21/18     300012     INTERNAL REVENUE SERVICE                        SOCIAL SECURITY                                        5300-003                                         -983.03             983.03
 *        09/21/18     300013     INTERNAL REVENUE SERVICE                        FEDERAL INCOME TAX                                     5300-003                                        -1,542.00           2,525.03
 *        09/21/18     300014     INTERNAL REVENUE SERVICE                        MEDICARE                                               5300-003                                         -186.33            2,711.36
 *        09/21/18     300015     STATE TAX                                       STATE TAX                                              5300-003                                         -636.08            3,347.44
 *        09/21/18     300016     INTERNAL REVENUE SERVICE                        EMPLOYER MATCHING SOCIAL SECURITY                      5800-003                                         -983.03            4,330.47
 *        09/21/18     300017     INTERNAL REVENUE SERVICE                        FEDERAL UNEMPLOYMENT INSURANCE                         5800-003                                            -0.77           4,331.24
 *        09/21/18     300018     INTERNAL REVENUE SERVICE                        EMPLOYER MATCHING MEDICARE                             5800-003                                         -186.33            4,517.57
 *        09/21/18     300019     STATE UNEMPLOYMENT INSURANCE                    STATE UNEMPLOYMENT INSURANCE                           5800-003                                          -67.46            4,585.03
          09/21/18     300024     UNITED STATES TREASURY/IRS                      XX-XXXXXXX 941 2ND Quarter 2018                        2810-000                                        3,881.49             703.54
                                  Kansas City, MO 64999-0005
          09/21/18     300025     ILL. DEPT. OF REVENUE                           XX-XXXXXXX 941 2nd quarter 2018                        2820-000                                          636.08                 67.46
                                  P. O. Box 19052
                                  Springfield, IL 62794-9052
          09/21/18     300026     ILL DEPT. OF EMPLOYMENT SECURITY                XX-XXXXXXX 2nd quarter 2018                            2820-000                                           67.46                  0.00
                                  P. O. Box 19300
                                  Springfield, IL 62794




                                                                                                                                 Page Subtotals                        0.00                   0.00
                                                                                                                                                                                                             Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                              Case 13-21854                 Doc 74   Filed 11/29/18 Entered 11/29/18 16:03:17                              Desc Main
                                                                                      Document FORMPage
                                                                                                     2  16 of 16                                                                                                Page:      5
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                          Exhibit 9
  Case No:             13-21854 -ABG                                                                                               Trustee Name:                       JOSEPH E. COHEN
  Case Name:           CHEIFETZ, DANIEL                                                                                            Bank Name:                          ASSOCIATED BANK
                                                                                                                                   Account Number / CD #:              *******2556 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******4231
  For Period Ending: 11/13/18                                                                                                      Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                   Separate Bond (if applicable):


          1                2                                3                                                  4                                                 5                          6                         7
    Transaction       Check or                                                                                                            Uniform                                                               Account / CD
       Date           Reference                   Paid To / Received From                          Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)

                                            Memo Allocation Receipts:            900,000.00                    COLUMN TOTALS                                    900,000.00                  900,000.00                          0.00
                                        Memo Allocation Disbursements:                 0.00                        Less: Bank Transfers/CD's                          0.00                        0.00
                                                                                                               Subtotal                                         900,000.00              900,000.00
                                                   Memo Allocation Net:          900,000.00                        Less: Payments to Debtors                                            205,979.00
                                                                                                               Net
                                                                                                                                                                900,000.00              694,021.00
                                                                                                                                                                                       NET                             ACCOUNT
                     Total Allocation Receipts:           900,000.00                                            TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
               Total Allocation Disbursements:                  0.00                          Checking Account (Non-Interest Earn - ********2556                 900,000.00                  694,021.00                          0.00
                                                                                                                                                       ------------------------    ------------------------   ------------------------
                   Total Memo Allocation Net:             900,000.00
                                                                                                                                                                 900,000.00                  694,021.00                          0.00
                                                                                                                                                       ==============             ==============              ==============
                                                                                                                                                        (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                   Transfers)               To Debtors)                    On Hand




                                                                                                                                   Page Subtotals                        0.00                        0.00
                                                                                                                                                                                                                          Ver: 20.02
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 16)
